NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2902-17T2
JENNY J. SUNG-LEE,

          Plaintiff-Respondent,

v.

HENRY LEE,

     Defendant-Appellant.
_______________________

                    Submitted December 13, 2018 – Decided December 19, 2018

                    Before Judges Simonelli and DeAlmeida.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Bergen County,
                    Docket No. FM-02-1957-17.

                    Jae Y. Lee, attorney for appellant.

                    Jeffrey M. Bloom, attorney for respondent.

PER CURIAM

          This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, the appeal is dismissed with prejudice

and without costs.